          Case 1:20-cr-00189-AJN Document 38 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   8/11/20



  United States,

                   –v–
                                                                   20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                       ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The sentencing in this matter is hereby adjourned to August 12, 2020 at 3:00 P.M. The

hearing will be held remotely using the Skype for Business platform. The Court will separately

provide the parties instructions for accessing this platform. Members of the public may access

audio for the proceeding by calling (917) 933-2166 and entering Conference ID number

417665042. All of those accessing the conference — whether in listen-only mode or otherwise

— are reminded that recording or rebroadcasting of the proceeding is prohibited by law.



       SO ORDERED.


 Dated: August 11, 2020
 New York, New York                       ____________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                                                                                 1
